NO. 12-22-00228-CV
                               IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

SHANDI TULLOS,                                            §      ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Shandi Ray Tullos filed this original proceeding contending that Respondent
abused his discretion by modifying temporary custody of her minor child, S.R.T., having
removed the requirement that Real Party in Interest Martin Shoel Brashear’s periods of
possession be supervised until he could produce a negative drug test. 1 On September 30, 2022,
this Court conditionally granted the petition and directed Respondent to (1) vacate his order
removing the requirements that Brashear’s possession of S.R.T. be supervised by Brashear’s
mother and that Brashear pass a drug test, and (2) enter an order reinstating these requirements.
By an order to vacate filed with this Court on October 24 and revised temporary orders signed on
October 26, Respondent complied with this Court’s opinion and order, rendering this proceeding
moot. Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered October 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             Respondent is the Honorable John E. Wells, III, Judge of the 411th District Court in Trinity County,
Texas.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         OCTOBER 31, 2022

                                       NO. 12-22-00228-CV



                                        SHANDI TULLOS,
                                            Relator
                                              V.

                                  HON. JOHN E. WELLS, III,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Shandi Tullos; who is the relator in appellate cause number 12-22-00228-CV and a party to trial
court cause number 23755, pending on the docket of the 411th Judicial District Court of Trinity
County, Texas. Said petition for writ of mandamus having been filed herein on August 24, 2022,
and the same having been duly considered, because it is the opinion of this Court that the writ
should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.